DAWKINS, District Judge.
After careful consideration, it is my view that the application for the relief prayed for in this case can not be granted. The defendant was first sentenced to three years in the penitentiary, and after it was brought to the Court’s attention that he had been in jail about three months before entering his plea of guilty, an attempt was made to give Pastor credit for the time so served. Accordingly, a new judgment was signed reducing the time to two years and nine months, but the prison authorities declined to recognize this judgment because the term of court at which the original sentence had been imposed had expired before the attempted change was made. The matter was brought to the Court’s attention, and after examination of the law, *351it was convinced that the authority to make the change did not exist, and an order was entered reinstating the original judgment and sentence.
The Court is still of the view that it has no power to act in this matter and that the application otherwise states nothing upon which relief can be granted. It is therefore denied.